

116 S4689 IS: Small Business Disaster Relief Equity Act of 2020
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4689IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide disaster assistance to cannabis businesses.1.Short titleThis Act may be cited as the Small Business Disaster Relief Equity Act of 2020.2.Eligibility for Federal disaster assistance(a)DefinitionsIn this Act:(1)CannabisThe term cannabis has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802).(2)Disaster assistanceThe term disaster assistance means any service, grant, loan (including loan forgiveness), tax credit, tax deduction, or any other assistance—(A)made available in connection with a federally declared disaster; or(B)made available in connection with the Families First Coronavirus Response Act (Public Law 116–127; 134 Stat. 178), the CARES Act (Public Law 116–136; 134 Stat. 281), the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620), the Paycheck Protection Program Flexibility Act of 2020 (Public Law 116–142; 134 Stat. 641), or Public Law 116–147. (3)StateThe term State means each of the several States, the District of Columbia, Puerto Rico, and any territory or possession of the United States. (4)State-legal cannabis businessThe term State-legal cannabis business means any person that—(A)participates in any business or organized activity that involves handling cannabis, including the manufacture, production, possession, distribution, dispensation, administration, or delivery of cannabis; and(B)engages in such activity pursuant to a law established by a State, a unit of local government, or an Indian Tribe that has jurisdiction over the Indian country in which the activity occurs.(b)EligibilityNotwithstanding any other provision of law, a State-legal cannabis business shall not be denied disaster assistance administered by a Federal agency solely because the business is involved in the manufacture, production, possession, distribution, dispensation, administration, or delivery of cannabis.(c)Application(1)In generalIn the case of disaster assistance described in subsection (a)(2)(A), this Act shall apply to any request for disaster assistance with respect to a Federal disaster declaration issued after December 31, 2019.(2)COVID–19 relief legislationIn the case of disaster assistance described in subsection (a)(2)(B), this Act shall apply to any request for disaster assistance under an Act described in subsection (a)(2)(B). (3)Retroactive application for disaster assistanceNotwithstanding any other provision of law or disaster assistance request deadline, the head of each agency that administers disaster assistance shall, to the greatest extent practicable, allow State-legal cannabis businesses to retroactively apply for such disaster assistance. 